Exhibit 10.1


THIRD AMENDMENT OF ENGAGEMENT AGREEMENT




THIS AGREEMENT is made this 9th day of September 2009


BETWEEN:
CONSOLIDATED WATER CO. LTD.
 
A Cayman Islands company having its registered office at
 
Regatta Office Park, West Bay Road
 
P.O. Box 1114
 
Grand Cayman KY1-1102
 
Cayman Islands
 
(the “Company”)
   
AND:
FREDERICK W. MCTAGGART
 
of 11 Doubloon Drive
 
P.O. Box 321
 
Grand Cayman KY1-1502
 
Cayman Islands
 
(the “President”)



WHEREAS:


A.
The Company and the President (together, the “Parties”) entered into an
engagement agreement dated the 5th of December 2003 (the “Engagement
Agreement”).



B.
The Parties amended the Engagement Agreement pursuant to the First Amendment of
Engagement Agreement dated 14th September 2007 and the Second Amendment of
Engagement Agreement dated 30 June 2008.



C.
The Parties are desirous of amending the Engagement Agreement in accordance with
the terms of the Agreement.



NOW IN CONSIDERATION of the mutual covenants contained herein the Parties agree
that the Engagement Agreement as amended shall be further amended as follows:


1.
Clause 6 shall be deleted and the following substituted in its place:



“Further, for each completed fiscal year beginning with the fiscal year 2009 the
President will be paid a bonus consisting of the following components:


 
(a)
Annual Bonus: An amount not to exceed 100% of the remuneration pursuant to
clause 2 as adjusted by clause 5 hereof (the “Base Salary”) calculated as
follows;

 
 
1

--------------------------------------------------------------------------------

 
 

 
 
 (i)
Profitability: 25% of Base Salary for exceeding budgeted Net Income.



 
For purposes of assessment of the 2009 Performance Criteria only, the results of
the BVI operations will be excluded from Net Income.



 
(ii)
Growth:
25% of Base Salary for exceeding "Adjusted Revenues" defined as budgeted Revenue
less budgeted Energy Pass Through Charges.



 
(iii)
Efficiency:
25% of Base Salary for improving Income from Operations Margin defined as Income
from Operations divided by budgeted Revenue.



“Income from Operations” is defined as budgeted Gross Profit less budgeted
General and Administrative Expenses.


 
(iv)
Capital Expenditure: 25% of Base Salary for completing projects under the
capital budget and on schedule, as approved and/or amended or adjusted by the
Board from time to time.



The foregoing bonus structure may be modified from time to time by agreement of
the parties for future fiscal years.


The Annual Bonus, if any, calculated as aforesaid shall be paid as to 75% in
cash and as to 25% in ordinary shares of Company valued at the market price at
the close of trading of the same on December 31st of the relevant financial year
(or if such day is not a trading day, at the close of trading on the preceding
trading day).


 
(b)
Discretionary Bonus:  At the discretion of the Board of Directors, an additional
amount in the form of cash and/or grants of the Company’s ordinary shares and/or
options on the Company’s ordinary shares.

 
 
2

--------------------------------------------------------------------------------

 
 
 
EXECUTED for and on behalf of

 
CONSOLIDATED WATER CO. LTD.

 
By:



 
In the presence of:









/s/ Sangeetha Prabhakar
 
/s/ Richard Finlay
 
Witness
 
CONSOLIDATED WATER CO. LTD.
                 
EXECUTED by
     
FREDERICK W. MCTAGGART.
     
In the presence of:
                                     
/s/ Tracey Ebanks
 
/s/ Frederick W. McTaggart
 
Witness
 
FREDERICK W. MCTAGGART
 

 
 
 
 
 
3

--------------------------------------------------------------------------------

 